Citation Nr: 0008583	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
plantar warts and callosities of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from March 
1958 to August 1962 and from April 1965 to January 1966.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 1997, the Board found that new and material evidence 
had been submitted to reopen and remand the veteran's claim 
of entitlement to service connection for bilateral pes cavus 
to the RO.  At that time, it also remanded his claim for an 
increased rating for plantar warts and callosities of the 
feet to the RO for further development.  Also in April 1997, 
the Board denied the veteran's claim of entitlement to an 
increased rating for synovitis of the right knee.

In July 1999, the Board denied the veteran's claim of 
entitlement to service connection for bilateral pes cavus and 
remanded his claim of entitlement to an increased rating for 
plantar warts and callosities of the feet to the RO for 
further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO.

2. A 10 percent evaluation for service-connected plantar 
warts and callosities has been in effect since 1968.

3. The veteran's service-connected bilateral foot disorder is 
manifested by multiple calluses that are painful to 
palpation and required trimming and debridement; 
functional impairment due to service-connected disability 
includes an antalgic gait and difficulty walking or 
standing.

4. The veteran's service-connected foot disability does not 
involve an exposed surface or an extensive area, and do 
not represent a more than moderate foot disability.


CONCLUSION OF LAW

A combined 20 percent rating for plantar warts and 
callosities of the feet, based upon a 10 percent rating for 
the right foot disability and a 10 percent rating for the 
left foot disability, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.25(b), 4.26, 4.118, 
Diagnostic Codes 7804, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for plantar 
warts and callosities of the feet is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim and, to that end, it remanded his claim in 
April 1997 and June 1999 for further VA examination and to 
provide the veteran with the opportunity to submit additional 
evidence in support of his claim.  The examination reports 
and new evidence submitted by the veteran is associated with 
the claims file and no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected plantar warts and callosities of the feet, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Factual Background

A July 1968 rating decision granted service connection for 
plantar warts and callosities of both feet.  The RO awarded a 
10 percent disability evaluation, effective from March 1968.  

VA and private medical records and examination reports, dated 
from 1990 to 1999, are associated with the claims folder.  In 
a December 1990 statement, Myron L. Glickfield, D.O., an 
orthopedist, said he examined the veteran in November 1990.  
The veteran complained of severe pain in both feet, with 
difficulty walking and said he had plantar warts that were 
repeatedly treated in service, by burning and cutting them 
out.  

Further, findings on examination on the left foot showed 
transverse heel scars over the dorsum of the second, third, 
fourth and fifth toes, with a longitudinal heel scar between 
the fourth and fifth toes that measured approximately two 
inches.  The left foot further revealed a plantar wart at the 
level of the distal end of the fourth metatarsal.  The right 
foot had transverse healed incisions over the second, third 
and fifth toes and a longitudinal incision on the fourth toe.  
There was a longitudinal incision between the fourth and 
fifth toes, approximately two and one half inches long.  
Further, there was a plantar wart with severe callosity at 
the level of the distal end of the fifth metatarsal.  There 
were obvious severe callosities on the plantar surface of the 
first toes, bilaterally, and the first metatarsal phalangeal 
joints, bilaterally.  Both calcanei had severe callosities.  
X-rays showed evidence of excision, bilaterally.  Diagnoses 
included plantar wart over the distal end of the fourth left 
metatarsal and over the distal end of the fifth right 
metatarsal with severe callosities first toes, bilaterally, 
first metatarsal phalangeal joints, bilaterally and severe 
callosities over bilateral calcanei.  Dr. Glickfield 
commented that the veteran had bilateral foot problems, had 
undergone multiple osteotomies, bilaterally, and needed 
corrective shoes.  

According to a March 1991 VA outpatient record, the veteran 
was seen for complaints of plantar wart problems that 
recurred in the past year.  The record notes his history of 
plantar warts and status post bilateral feet tendon release 
surgery thirty years earlier, secondary to developing clawed 
toes.  Examination revealed right foot with verrucous callous 
formation on the heel, big toe plantar surface and fungal 
infection under the toenail.  His left foot had increased 
plantar anterior dorsal surface of toe five and at the ball 
of his foot on plantar surface with increased verrucous thick 
callous formation on the heel and at the plantar surface of 
the big toe and fifth toe.  The impression included plantar 
warts/verrucous callous formation that was non-infected but 
needed medical attention

In March 1991, the RO received the veteran's claim for an 
increased rating for his service-connected plantar warts and 
callosities of both feet.  A late March 1991 VA medical 
record notes that the veteran had a painful callous and 
dystrophic nail that was exacerbated by improper shoes.    

April 1991 VA outpatient records reveal that the veteran was 
seen for complaints of bilateral warts on his feet and 
requested special shoes.  A request for prosthetic shoes 
described his disability as painful plantar callus, 
parakeratosis and digits fused and retracted.  The record 
further indicates that the veteran was carefully examined in 
the orthotics laboratory and, since last seen, the 
callosities on the ball of his feet had extreme changes and 
were very tender.  The veteran had callosities on the first 
and fifth metatarsal heads.  He was approved for prosthetic 
shoes for his service-connected condition.

A May 1991 statement from Mayo J. Galindo, M.D., an 
orthopedist, indicates that the veteran complained of painful 
feet and gave a history of treatment for recurring plantar 
warts.  On examination, the veteran had plantar callosities 
beneath his heel and metatarsal heads with the most 
significant callosity beneath the left fourth metatarsal 
head.  Most of the tenderness was directly beneath the 
veteran's metatarsal heads.  Dr. Galindo recommended 
prescription shoes and did not believe surgical 
reconstruction would relieve the veteran's pain due to a 
finding of peripheral neuropathy.

A July 1991 VA radiologic report showed a deformity of the 
head of the 4th metatarsals, bilaterally, thought to be 
congenital or post-surgical, but probably congenital.

The veteran, who was 53 years old, underwent VA podiatry 
examination in December 1991.  According to the examination 
report, while he had been repeatedly noted to have plantar 
warts, physical examination and his history did not support 
any evidence of warts, but rather history and evidence of 
pressure calluses related to his history of claw toe 
deformities.  The veteran underwent surgery for claw toes in 
1967, with interphalangeal joint fusion of toes II through 
IV, bilaterally, as well as apparent fourth metatarsal head 
resection.  Since that time, he had persistent problems with 
pressure callus beneath the fourth metatarsal head weight-
bearing surface of the left foot and the fifth metatarsal 
head weight-bearing surface of the right foot.  The veteran 
said he barely tolerated ambulation even with an orthopedic 
shoe and his prolonged history of difficulties and pain 
caused past job loss.  Objectively, the veteran had pressure 
keratoses, beneath the fourth metatarsal head of the left 
foot and fifth metatarsal head of the right foot with fairly 
exquisite tenderness elicited to palpation about the plantar 
aspect of the callus of the left foot.  He also had bilateral 
heel callus and callus about the medial aspect of the great 
toes. Physical evidence was consistent with interphalangeal 
joint fusion of the lesser toes II through IV.  His incisions 
were well healed and fairly supple, although the dorsal 
incisions for the fourth metatarsal head region were somewhat 
contracted.  X-rays showed osseous fusion of the 
interphalangeal joints of the second and third toes and joint 
space narrowing in the fourth toes and absence of the fourth 
metatarsal heads, bilaterally.  Pressure calluses were 
diagnosed.

In his March 1993 substantive appeal, the veteran described 
worsening of his service-connected plantar warts and 
callosities.  He asserted that a separate disability 
evaluation was warranted for each foot, plus application of 
the bilateral factor, based on the tender and painful nature 
of his warts and callosities.

At his July 1993 personal hearing at the RO, the veteran 
testified that he had warts and calluses on both feet under 
his toes, in the center of his feet, that impeded his ability 
to walk, forced him to shift his weight due to his pain and 
sometimes caused him to fall.  The tenderness of his warts 
forced him to alter his gait.  His problems had worsened 
since he stopped wearing orthopedic shoes.  The veteran said 
past treatment included cutting out the calluses and warts, 
but they grew back and so he cut them out.

According to a July 1997 private medical record from Walter 
W. Strash, DPM, the veteran complained of discomfort on the 
bottoms of both feet.  On examination, there was discrete 
hyperkeratotic tissue, submetatarsal four of the left foot 
and submetatarsal five of the right foot.  Decreased fat pad 
was noted, with pain on palpation.  There was decreased range 
of motion to the ankles and subtalar joints with muscle 
guarding.  Fissures were present to the heels with an 
increase in hyperkeratotic tissue.  The assessment was 
porokeratoses with osteoarthritis, bilaterally.  The 
treatment plan included debridement of hyperkeratotic tissue 
and orthotic shoes.  

In March 1998, the veteran underwent VA examination by the 
podiatrist who examined him in December 1991.  The examiner 
noted that veteran was not wearing orthotic shoes and it was 
unclear why the accommodative shoe wear was discontinued.  
According to the examination report, the veteran had cavus 
feet, bilaterally and quite extensive hyperkeratotic buildup, 
particularly about the margins of both heels, left more than 
right, with dryness and fissuring that contributed to his 
symptoms.  The veteran had more localized hyperkeratotic 
buildup beneath the fifth metatarsal head weight bearing area 
of the right foot and the fourth metatarsal head weight 
bearing area of the left foot.  Further, the podiatrist said 
the veteran had been unable to tolerate palliative care on a 
professional basis and had been treated with self-care.  

Objectively, there was nonfocal tenderness, perhaps out of 
proportion to clinical findings and identifying pain more or 
less in both feet.  The veteran's gait examination revealed 
an antalgic-out-toe gait, more pronounced on the left side 
than the right side, probably to alleviate some of the 
soreness from the focal hyperkeratotic buildup.  He had a 
cavus foot type, bilaterally, and postoperatively the toes of 
both feet were rectus.  Hyperkeratotic buildup areas were 
noted without evidence of verruca plantaris.  The VA 
podiatrist diagnosed painful cavus feet, bilaterally, with 
extensive hyperkeratotic building and antalgia in the gait, 
with some complaint of pain out of proportion or absence of 
focused findings that might undermine the quality of the 
examination.  

In a May 1998 Addendum to his March 1998 examination report, 
the VA podiatrist said that the veteran had cavus feet that 
were congenital in origin and had hyperkeratotic lesions 
secondary to pes cavus and most likely aggravated by his 
military service.  The podiatrist further said the lesions 
caused pain and contributed to antalgia/altered gait that may 
be considered a component of functional impairment.  

Results of a June 1998 VA nerve conduction study and 
electromyography were normal with no evidence of peripheral 
neuropathy or radiculopathy.

In a February 1999 Addendum of the March 1998 VA examination, 
the VA podiatrist said the veteran's foot type was 
congenital.  The veteran's callosities were secondary to the 
congenital cavus foot type and were not significantly 
advanced by active service, but rather were predictable as 
normal progression with maturity and the nature of the 
deformity itself.  

In July 1999, the Board denied service connection for 
bilateral pes cavus.  Pursuant to the Board's July 1999 
remand, the veteran underwent VA podiatry examination in 
October 1999 regarding his claim for an increased rating for 
plantar warts and callosities.  The veteran subjectively 
complained of pain in the course of the tendo Achillis, 
bilaterally, aggravated by ambulation and pain and cramping 
in both feet, including the lesser metatarsal shaft region of 
both feet, possibly the left more so than the right, with 
numerous focal hyperkeratotic lesions, most specifically 
including the area beneath the left fourth metatarsal head 
weight bearing region and over the dorsolateral aspect of the 
left fifth toe.  The veteran had a consistent history of 
instability, frequent falling and leg weakness.  

Objectively, there was generalized foot tenderness with no 
swelling.  His most specific tenderness was isolated along 
the lesser metatarsal shaft of both feet.  Hyperkeratotic 
lesions of the left foot were as noted above and below.  His 
calluses included both heels.  The veteran had a cavus foot 
type, bilaterally.  He stood with antalgia and was unable to 
toe stand due to forefoot pain.  The assessment was cavus 
foot type, bilaterally, stress reaction of the lesser 
metatarsals, bilaterally, tender hyperkeratotic lesions 
involving the left foot more than the right foot.  

The VA podiatrist commented that the veteran had numerous 
hyperkeratotic lesions that included the medial margins of 
both great toes, the medial margins of both first metatarsal 
heads, the region beneath the left fourth metatarsal head, 
the dorsolateral aspect of the left fifth toe, a broad-based 
area about both heels and a subtle lesion beneath the weight 
bearing surface of the right fifth metatarsal head.  Those 
were hyperkeratotic lesions that corresponded to bony 
pressure and were not verruca plantaris (not to be correlated 
with warts, according to the examiner).  The veteran also had 
concurrent flexion contracture that involved both fifth toes.  
He was clinically arthrodesed with joint rigidity and 
tenderness at the proximal interphalangeal joint level of the 
second and third toes of both feet.  The veteran had 
bilaterally symmetric cavus feet.  His lesions were related 
to miliary service in that his cavus foot type was 
symptomatically aggravated by the requirements of service and 
difficulties fitting boots.  The condition did not improve 
with surgery and was compounded by difficulties that included 
instability, frequent falling, and muscle cramps and disuse 
atrophy of the lower extremities.

In a November 1999 Addendum to his October 1999 VA 
examination report, the VA podiatrist said that the veteran 
did not have plantar warts, but did have painful callosities 
secondary to congenital/hereditary cavus feet.  The veteran's 
foot deformities were not caused by military service.  The VA 
podiatrist believed that the veteran may have had some 
symptomatic aggravation of his congenital/hereditary feet 
during active service, with difficulty fitting combat boots.  
However, most of the veteran's foot difficulty had to be 
considered a function of his foot type and time, that is the 
more than thirty years between military service and the 
present.  The podiatrist said his February 1999 report 
emphasized that the veteran's complaints arose as a 
predictable and normal progression with the maturity and 
nature of the deformity itself, specifically 
congenital/hereditary cavus feet.  However, the October 1999 
report allowed that poor-fitting shoes, coupled with cavus 
foot type, was a scenario where aggravation might occur.  The 
veteran's level of aggravation and complaint would clearly be 
considered disproportionate when taking into account the very 
term of military service.  Finally, the podiatrist said the 
veteran's concurrent difficulties included difficult 
ambulation, instability, and muscle cramps and disuse atrophy 
of the lower extremities.  The examiner said they might be 
related to his congenital/hereditary cavus foot type and 
possibly other medical/physiologic factors beyond the scope 
of the podiatrist's evaluation. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (1999).  Disabilities arising out a single 
disease entity or affecting both legs are to be rated 
separately and combined.  See 38 C.F.R. §§ 4.25(b), 4.26.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for plantar warts and callosities of the 
feet, evaluated as 10 percent disabling, has been in effect 
since March 1968.  As this particular rating has been in 
effect for more than twenty years, it is protected from 
reduction.  38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 
3.951(b) (1999).  

Plantar warts and callosities are not assigned a specific 
diagnostic code in the Rating Schedule.  When a disability 
not specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  

In its original July 1968 rating decision, the RO assigned a 
10 percent disability evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7819, for benign new skin growths.  
Diagnostic Code 7819 provides that new skin growths are rated 
under the criteria for scars or eczema, dependent on the 
location, extent and repugnant or otherwise disabling 
character of manifestations.  Id.

Metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral, warrants
a maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5279 (1999).  Metatarsalgia is a "cramping burning pain 
below and between the metatarsal bones where they join the 
toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) 
(citing WEBSTER'S MEDICAL DESK DICTIONARY 430 (1986)).  

Flat feet are evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1999) that provides a 10 percent disability 
evaluation for moderate disability with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  Severe disability with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities warrants a 30 percent 
evaluation for bilateral disability.  Id.  Pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the teno achillis on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 50 
percent evaluation for bilateral disability.  Id.

Here, the veteran's calluses do create pain similar to 
metatarsalgia.  However, the calluses also have a physical 
element, an actual physical thickening of the skin.  It is 
the gradual thickening that requires the veteran to be seen 
for trimming and debridement on a recurrent basis, requires 
the use of orthotics and, apparently, caused an antalgic 
gait.  These manifestations are not necessarily indicative of 
anterior metatarsalgia.  In any event, in November 1999, a VA 
podiatrist concluded that the veteran's callosities were 
secondary to his congenital/hereditary cavus feet.  As noted 
above, service connection was denied for bilateral pes cavus 
in July 1999.

Furthermore, Diagnostic Code 5276, pertaining to flat feet, 
is not the appropriate code under which to rate the veteran's 
disability as regulations require that analogous ratings 
require the service-connected disability to be "closely 
related" to the rating disability.  38 C.F.R. § 4.20.  
However, the Board does not find such a relationship between 
calluses and flat feet.  The only connection between calluses 
and flat feet is that a symptom of flat feet to be considered 
for rating purposes is "characteristic callosities", 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  However, the nature 
of a flat foot disability is, in mild to moderate form, 
weight-bearing line over medial to great toe and inward 
bowing of the tendo achillis, with pain on manipulation and 
use.  Id.  In severe form, flat feet involve marked deformity 
(pronation, abduction, etc), accentuated pain on manipulation 
and use, swelling on use and characteristic callosities.  Id.  
The medical evidence does not show that the veteran has any 
of these symptoms, related to his service-connected 
disability, except for calluses.  In fact, in December 1991 
and November 1999, the VA examiner said the veteran did not 
even have plantar warts.  Nevertheless, the Board finds it 
would be improper to rate the veteran's service-connected 
plantar warts and callosities as flat feet.  Even assuming 
that Diagnostic Code 5276 were employed for rating purposes, 
there would be no justification for a disability rating in 
excess of 10 percent.  The veteran has calluses and pain from 
the calluses, but no marked deformity and no objectively 
noted swelling due to service-connected plantar warts and 
callosities.  

The most appropriate rating code for the veteran's calluses 
is the presently assigned Diagnostic Code 7819 for new skin 
growths that are benign.  The Board notes that the veteran's 
calluses do not resemble a disability involving eczema and 
that, therefore, a rating based on eczema is inappropriate.  
Symptoms of eczema are exfoliation, exudation, itching, 
crusting and other manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The veteran's calluses do not have 
these symptoms.

Scars are addressed in 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805.  Diagnostic Code 7804 is the most appropriate 
code for rating the veteran's service-connected disability.  
It authorizes a 10 percent disability rating for scars that 
are superficial and tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
veteran's calluses are, in essence, benign new growths of 
skin.  The medical evidence clearly shows that they are also 
very painful.  Moreover, the Board notes that while, the most 
recent VA podiatry examination attributed the veteran's 
callosities to a non-service-connected disorder, bilateral 
pes cavus, the 10 percent disability rating awarded in 1968 
for the service-connected plantar warts with callosities is 
protected.  The Board thus finds that a 10 percent rating 
under Diagnostic 7804 is warranted.  Moreover, the 
regulations provide that disabilities arising out of a single 
disease entity and affecting both legs are to be rated 
separately for each extremity.  38 C.F.R. §§ 4.25(b), 4.36; 
see also 38 C.F.R. § 4.118, Diagnostic Code 7801, note 2 (For 
burn scars, "[r]atings for widely separated areas, as on two 
or more extremities or an anterior and posterior surfaces of 
extremities or trunk, will be rated separately and 
combined.").  Thus, the Board finds that a 10 percent 
disability rating for plantar warts and callosities of the 
right foot and a separate 10 percent rating for plantar warts 
of the left foot is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.25, 4.26, 4.118, Diagnostic Code 7804.  
The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  38 U.S.C.A. § 5107(b).

However, ratings in excess of 10 percent are not for 
assignment for plantar warts and callosities on either the 
veteran's right or left foot.  Diagnostic Code 7804 does not 
provide for a higher rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Moreover, while the veteran may be rated under 
Diagnostic Code 7803 for scars that are poorly nourished and 
with repeated ulcerations, it, too, provides for a maximum 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Diagnostic 7805 pertains to "other" scars and authorized a 
disability rating based on "limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
recent medical evidence, garnered during 1999 VA 
examinations, did not describe limitation of motion due to 
service-connected disability.  Pertinent rating codes, namely 
Diagnostic Code 5276, for flat feet, and Diagnostic Code 
5279, for anterior metatarsalgia, were discussed above.  
Diagnostic Code 5284 pertains to "other" foot injuries and 
authorizes a 10 percent rating for "moderate" foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).   A 20 
percent rating is warranted for moderately severe foot injury 
and a 30 percent rating for a severe injury.  Id.  However, 
the Board is not of the opinion that Diagnostic Code 5284 
pertains to foot calluses.  Diagnostic Code Codes 7819 and 
7804 more properly address the veteran's service-connected 
foot disability.  However, even if his plantar warts and 
callosities were rated under that code, a separate disability 
evaluation in excess of 10 percent for calluses of the right 
foot and of the left foot would not be warranted.  The 
current degree of service-connected disability is no more 
than moderate.  It involves chronically recurring plantar 
warts and callosities that, over time, become painful and 
require debridement and trimming and, more recently, were 
attributed to nonservice-connected bilateral pes cavus.  
Functional impairment caused by the plantar warts and 
callosities consists of pain on motion, an antalgic gait and 
some difficulty standing and walking.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As previously noted, the medical 
evidence shows recent diagnoses of osteoarthritis, bilateral 
cavus foot type, claw foot deformities and dystrophic nails.  
All of these conditions also affect the veteran's feet, no 
doubt creating significant overall disability.  However, they 
are not service-connected; their symptoms are not for 
consideration in rating the service-connected disability.  
Accordingly, the veteran is entitled to a 10 percent, but no 
higher, rating for plantar warts and callosities of each 
foot.  

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A combined 20 percent rating for plantar warts and 
callosities, based on a 10 percent rating for right foot 
disability and a separate 10 percent rating for left foot 
disability is granted, subject to the regulations governing 
the payment of monetary awards.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 8 -


- 15 -


